Citation Nr: 0403749	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  98-11 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating greater 
than 10 percent for patellofemoral arthritis, right knee.

2.  Entitlement to an increased disability rating greater 
than 10 percent for chondromalacia, left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from September 1973 
until December 1975.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which assigned a 10 percent disability 
rating for the appellant's service-connected left knee 
condition and an additional 10 percent disability rating for 
the appellant's service-connected right knee condition.

The appellant did not request a hearing in this case.

The Board additionally notes that the appellant filed a claim 
for service connection for left thigh laceration in July 
1997.  The RO denied service connection for such condition by 
rating decision in July 1998.  The appellant subsequently 
filed a timely notice of disagreement in July 1998, and the 
RO issued a statement of the case in September 1998.  
However, the claims folder does not contain a timely filed 
substantive appeal (VA Form 9) with respect to this issue.  
Therefore, the appellant has not perfected his appeal and the 
issue of entitlement to service connection for left thigh 
laceration is not pending before the Board.  38 C.F.R. 
§ 20.200 (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant.  The duty to assist also 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the appellant.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2003).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the appellant a VA examination in May 2002.  
Furthermore, the mere passage of time since the date of the 
most recent VA examination alone is insufficient to warrant a 
remand.  VAOPGCPREC 11-95.  However, the VA examiner's 
opinion did not specifically address the severity and effects 
of the appellant's left and right knee conditions on his 
functional abilities.  In addition, the objective medical 
evidence shows that the appellant has undergone several 
surgical procedures on each of his knees.  The medical 
evidence also shows that cartilage was removed from the 
appellant's knees during these procedures.  Therefore, the 
Board finds that the current rating may be incorrect.  As 
such, the appellant should be afforded a VA reexamination to 
determine the current severity of his service-connected left 
and right knee conditions.  38 C.F.R. § 3.159(c)(4) (2003).

Accordingly the case is remanded for the following:

1.  The appellant should be scheduled for a 
VA reexamination by a physician with the 
appropriate expertise to determine the nature 
and severity of the appellant's service-
connected left and right knee conditions.  
The examiner should thoroughly review the 
claims folder in conjunction with evaluating 
the appellant.  The examiner should 
specifically address the following:

What is the range of motion, functional 
impairment, pain on motion or use, 
weakness, incoordination, etc., 
resulting from the appellant's service-
connected left and right knee 
conditions?

Does the appellant experience flare-ups 
and/or numbness, and if so what is the 
resulting degree of additional 
functional impairment?

The examiner should also comment on the 
location, size, and visible appearance 
of any left and/or right knee scarring, 
to include noting any adherence, 
tenderness, or functional impairment 
resulting therefrom.

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

2.  Upon completion of the requested 
development, VA should review the claims 
file and undertake any other notification 
and development actions required by 38 
U.S.C.A. §§ 5102, 5103, 5103(A) (West 
2002), consistent with all governing 
legal authority.  Such action should, in 
any case, include informing the appellant 
of the evidence needed to support his 
claims and indicating whether the veteran 
should submit such evidence or whether VA 
will obtain and associate such evidence 
with the claims file.

3.  The appellant's claims for a higher 
rating for chondromalacia, left knee and 
patellofemoral arthritis, right knee should 
then be reconsidered.  In addition, the 
possibility of separate ratings for 
instability and arthritis should be given 
specific consideration.  If the benefits 
sought on appeal remain denied, then the 
appellant and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




